 



Exhibit 10.27
Form of Performance Share Award Agreement

         
To:
      Date:
 
        Subject:   The Andersons, Inc.
2007 Performance Share Unit Award Letter of Agreement

You have been selected to receive a Performance Share Unit (the “PSUs”) award
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the PSUs awarded to you as of
March 1, 2007.
Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2007 PSUs. A copy of the Plan is
available upon request from the Human Resources Department. By signing the
Acknowledgment, you declare having read this Agreement and agree to be bound by
all the terms and conditions contained herein. When you are satisfied that you
understand the terms and conditions of the PSU award, please sign the attached
Acknowledgment and, return to Teresa Scott or Steve DeDonato in the Human
Resources Department by Thursday, March 15, 2007. Remember to keep a copy for
your files.

  1.   Grant of Performance Share Units: Subject to the terms and conditions of
the Plan and this Agreement, The Andersons, Inc. (the “Company”) hereby awards
to you ___PSUs. Each PSU shall be equivalent to one Common Share of the Company.
    2.   Performance Period: The Performance Period for the PSUs awarded shall
be the three year period beginning January 1, 2007 and ending December 31, 2009.
    3.   Performance Schedule and Vesting of PSUs: Awards shall vest as of the
last day of the Performance Period in accordance with the following Performance
Schedule based on the Company’s three-year cumulative fully diluted earnings per
share (“EPS”) computed under Generally Accepted Accounting Principles
(GAAP) during the Performance Period. The Compensation Committee of the Board of
Directors reserves the right to adjust the EPS presented in the annual report
for extraordinary transactions which impact EPS to ensure the pay for
performance relationship. No PSUs will be considered vested and earned for
payment if the Company’s three-year cumulative EPS during the Performance Period
is less than $6.81.

35



--------------------------------------------------------------------------------



 



                          Annual EPS Growth   2007   2008   2009   Cumulative  
% Units Rate   Year 1   Year 2   Year 3   EPS Growth   Vested *   14%   $2.44  
$2.78   $3.17   $8.39   100%   13%   $2.42   $2.73   $3.09   $8.24   93%   12%  
$2.40   $2.68   $3.01   $8.09   86%   11%   $2.38   $2.64   $2.93   $7.94   79%
  10%   $2.35   $2.59   $2.85   $7.79   71%   9%   $2.33   $2.54   $2.77   $7.65
  64%   8%   $2.31   $2.50   $2.70   $7.50   57%   7%   $2.29   $2.45   $2.62  
$7.36   50%   6%   $2.27   $2.40   $2.55   $7.22   40%   5%   $2.25   $2.36  
$2.48   $7.08   30%   4%   $2.23   $2.31   $2.41   $6.95   20%   3%   $2.20  
$2.27   $2.34   $6.81   10%       0%   $2.14   $2.14   $2.14   $6.42   0%

*   The target annual EPS growth rate is 7%. At a 7% cumulative EPS growth rate
100% of competitive target long-term compensation is achieved, which is equal to
50% of the PSUs granted to you under this agreement. The “% Units Vested” at a
14% cumulative EPS growth rate achieves 200% of competitive target long-term
compensation, which is equal to 100% of the PSUs granted to you under this
agreement.

  3.   Performance Schedule and Vesting of PSUs (continued)         You must be
actively employed by the Company as of the end of the Performance Period to be
eligible to vest in and receive any payment of your PSUs except as noted in
paragraph 7 below. Actual vested percentage rates will be interpolated from the
above Performance Schedule using the actual three-year cumulative fully diluted
cumulative EPS achieved at the end of the Performance Period.     4.   Rights as
a Shareholder: You shall have no rights as a shareholder with respect to the
Common Shares subject to the PSUs awarded to you during the Performance Period
including the right to receive dividends or to vote the Common Shares subject to
the PSUs.     5.   Equivalent Dividends: If any dividends are paid with respect
to Commons Shares of the Company during the Performance Period, additional PSUs
will be awarded to you as of the last day of the Performance Period. The amount
of additional PSUs will be computed based on the cumulative per share dividend
rate actually paid on Common Shares during the Performance Period and the share
price on the last day of the Performance Period. Additional PSUs awarded to you,
if any, shall be subject to the terms and conditions of the Plan and this
Agreement and will vest in accordance with the Performance Schedule defined in
this Agreement.     6.   Payment of Earned PSUs: Vested PSUs rounded up to the
nearest whole unit shall be delivered to you in the form of Common Shares no
later than 75 days following the conclusion of the Performance Period. PSUs
which do not vest as of the last day of the Performance Period will be
forfeited. In that regard, you agree that you will comply with (or provide
adequate assurance as to future compliance with) all applicable securities laws.
In addition, the Company must receive from you payment or a written request for
arrangement of terms for payment, including share withholding, of all federal,
state or local taxes of any kind required to be withheld with respect to the
vesting of Shares as condition precedent to the delivery of the Shares. Shares
are subject to tax withholding based on the market value of the Shares on the
date of vesting (i.e., closing price on the business day prior to the date of
vesting) at required withholding tax rates. Withholding taxes due, if not
satisfied in shares, must be paid in full within thirty days of the vesting
date.     7.   Termination and Forfeiture of PSUs: Your right to receive
unvested PSUs shall terminate in whole and forfeit upon your termination of
employment with the Company or its subsidiaries for

36



--------------------------------------------------------------------------------



 



any reason, except in the event of your death, Permanent Disability, Retirement,
or Termination without Cause as a result of a Sale of your Business Unit. If
your termination with the Company meets one of the listed exceptions, then your
unvested PSUs will remain subject to the Performance Schedule during the
Performance Period provided in this Agreement and the number of your PSUs
subject to vesting at the end of the Performance Period will be reduced
proportionate to the number of months rounded to the nearest whole month you
were actively employed during the Performance Period.

  8.   Other Acknowledgments: You acknowledge that the Compensation Committee
may adopt and/or change from time to time such rules and regulations as it deems
proper to administer the Plan.     9.   Binding Effect: This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

If you have any questions related to the tax consequences of your stock award,
please contact Phil Blandford at 419-891-6323 in Corporate Accounting. General
information is available by contacting Steve DeDonato at 419-891-6369 in Human
Resources.
Thank You,
-s- Charles E. Gallagher [l26139al2613901.gif]
Charles E. Gallagher
Vice President, Human Resources
The Andersons, Inc.

37